  Case 20-10324        Doc 60     Filed 04/15/20 Entered 04/15/20 15:41:51           Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

                                                      )
In re:                                                )
                                                      )      Chapter 7
BARRY WISNER CHAPIN,                                  )      Case No. 20-10324-JEB
                                                      )
                        Debtor.                       )
                                                      )


                                  CERTIFICATE OF SERVICE

         I, Kathleen R. Cruickshank, hereby certify that on April 15, 2020, I caused a copy of the

Notice of Telephonic Hearing to be served via this Court's CM/ECF system on the parties listed

on the attached service list.


                                              /s/ Kathleen R. Cruickshank
                                              Kathleen R. Cruickshank (BBO #550675)
                                              MURPHY & KING
                                              Professional Corporation
                                              One Beacon Street
                                              Boston, MA 02108
                                              Tel: (617) 423-0400
                                              Email: kcruickshank@murphyking.com

DATED: April 15, 2020
773361
  Case 20-10324     Doc 60   Filed 04/15/20 Entered 04/15/20 15:41:51   Desc Main
                               Document     Page 2 of 2



BARRY WISNER CHAPIN
Case No. 20-10324
SERVICE LIST

BY CM/ECF:

        David G. Baker bkaecf@bostonbankruptcy.org;ecf@bostonbankruptcy.org
        Christopher M. Condon ccondon@murphyking.com,
         imccormack@murphyking.com;ecf-06e49f159ba0@ecf.pacerpro.com
        Elizabeth Dailey bd@dgandl.com,
         rjl@dgandl.com;mbd@dgandl.com;bs@dgandl.com
        John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
        Kevin Gaughen kevingaughenjr@gaughenlane.com
        Dean Lennon dlennon@meeb.com
        Reneau J. Longoria rjl@dgandl.com,
         bd@dgandl.com;mbd@dgandl.com;bs@dgandl.com
        Richard T. Mulligan mabk@harmonlaw.com, rmulligan@ecf.courtdrive.com
        Harold B. Murphy bankruptcy@murphyking.com, dkonusevska@murphyking.com
        Harold B. Murphy mxc@hanify.com,
         ma33@ecfcbis.com;dkonusevska@murphyking.com
        Richard B. Reiling Reilinglaw@aol.com, richard@bottonereiling.com
        Ellen A. Shapiro shapiro@goshlaw.com




                                          2
772058
